         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 PAULA NARBUT,                                    *
                                                  *
                Plaintiff,                        *
                                                  *
                v.                                *
                                                  *      Civil Action No. 1:17-cv-10639-ADB
 MANULIFE FINANCIAL CORPORATION,                  *
                                                  *
                Defendant.                        *
                                                  *
                                                  *

  MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS AND
 PLAINTIFF’S CROSS MOTION TO ADJUDGE SERVICE PERFECTED OR GRANT
              AN EXTENSION OF TIME TO PERFECT SERVICE

BURROUGHS, D.J.

       On April 14, 2017, Plaintiff Paula Narbut (“Plaintiff”) filed a complaint alleging

negligence against Manulife Financial Corporation (“Defendant”), which is headquartered in

Ontario, Canada. [ECF No. 1 ¶¶ 20–27 (“Compl.”)]. The Court granted Plaintiff extensions to

effect proper service on Defendant on November 21, 2018, [ECF No. 5], May 28, 2019, [ECF

No. 7], and, most recently, on September 4, 2019, [ECF No. 11]. Currently before the Court is

Defendant’s motion to dismiss for insufficient service of process, [ECF No. 14], and Plaintiff’s

cross motion to adjudge service perfected or extend time to perfect service, [ECF No. 19]. For

the reasons set forth below, Defendant’s motion, [ECF No. 14], is DENIED and Plaintiff’s cross

motion, [ECF No. 19], is GRANTED in part and DENIED in part.

I.     BACKGROUND

       A.      Factual Background

       For purposes of this Order, the relevant facts are drawn from Plaintiff’s complaint,

[Compl.], and viewed in the light most favorable to Plaintiff. See Ruivo v. Wells Fargo Bank,
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 2 of 15



N.A., 766 F.3d 87, 90 (1st Cir. 2014) (citations omitted). In addition, “[w]hen faced with a Rule

12(b)(5) motion for insufficiency of process, this [C]ourt may ‘look beyond the pleadings and

may consider affidavits and other documents to determine whether process was properly

served.’” Afrasiabia v. Awad, No. 14-cv-10239, 2015 U.S. Dist. LEXIS 132092, at *28 (D.

Mass. Sep. 14, 2015) (quoting Morse v. Mass. Exec. Office of Pub. Safety, No. 12-cv-40160,

2013 U.S. Dist. LEXIS 48938, at *1 (D. Mass. Apr. 4, 2013)).

       On April 15, 2014, Plaintiff was walking through the lobby of a building owned by

Defendant. [Compl. ¶¶ 13–14]. The lobby floor was wet with rain and Plaintiff slipped,

fracturing her left arm and injuring her lower back. [Id. ¶¶ 15–17]. As a result of the injury to

her arm, Plaintiff’s doctors advised surgery. [Id. ¶ 18]. Plaintiff claims that Defendant failed to

remedy the wet floors or to warn her of the dangerous conditions caused by the wet floors in

violation of Defendant’s duties “to maintain [the lobby] in a reasonably safe condition” and to

warn her of any dangers on the premises. [Id. at ¶¶ 21–22]. Plaintiff maintains that her injuries

were the direct and proximate result of Defendant’s negligence. [Id. at ¶ 26].

       B.      Procedural Background

       On April 14, 2017, Plaintiff filed her complaint alleging one count of negligence against

Defendant. [Compl. ¶ 20–27]. Plaintiff sent a letter to Defendant’s General Counsel James

Gallagher (“Gallagher”) in Boston, Massachusetts on July 24, 2017, asking him to waive service,

but the letter was returned as undeliverable. [ECF No. 19-1 at 2–3]. Plaintiff then sent the same

request to Gallagher at a Toronto, Ontario address on August 9, 2017, and to Defendant’s legal

counsel, Edwin Landers (“Landers”), in Boston, Massachusetts on September 20, 2017, both of

which went unanswered. [ECF Nos. 19-2, 19-3]. Because Defendant did not respond to

Plaintiff’s requests for waiver of service, on October 17, 2017 Plaintiff engaged Stamped




                                                 2
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 3 of 15



Services, Inc. (“Stamped”), a process server in Toronto, Ontario, to effect service on “Michael

Doughty [President and CEO of Manulife Canada] or Authorized Manulife Agent.” [ECF No.

19-4 at 2]. On November 21, 2017, Stamped notified Plaintiff via e-mail that they had

successfully served a law clerk at Defendant’s Toronto office. [ECF No. 19-5 at 18]. Despite

following up with Stamped each month thereafter, Plaintiff was unable to obtain proof of service.

[ECF No. 4-1 at 1 (affidavit of Ryan T. Allen, counsel for Plaintiff, attesting to monthly follow

up with Stamped)].

       On May 1, 2018, Plaintiff sought an extension of time to perfect service, [ECF No. 4],

which the Court granted on November 21, 2018, [ECF No. 5]. On December 4, 2018, Plaintiff

contacted Landers again, this time by e-mail, again asking Defendant to waive service, but

Landers replied the following day stating, “I do not have authority to waive service.” [ECF No.

19-3 at 2–3]. On December 18, 2018, Plaintiff engaged a different process server, Dominion

Process Servers (“Dominion”), once again attempting to effect service on “Michael Doughty or

Authorized Manulife Agent.” [ECF No. 10-1 at 7]. Plaintiff then sought an additional extension

of time to perfect service, [ECF No. 6], which the Court granted on May 28, 2019, [ECF No. 7].

After many delays, Plaintiff determined that Dominion was a “scam outfit” and once again

engaged Stamped to perfect service. [ECF No. 19 at 3]. Due to continuing difficulties with

Stamped, on August 23, 2019 Plaintiff requested a further extension of time within which to

serve Defendant, [ECF No. 10], and the Court granted another extension until October 22, 2019,

[ECF No. 11].

       On September 23, 2019, Plaintiff engaged the Ministry of the Attorney General in

Ontario (“the Ministry”) to effect service on “Michael Doughty or Authorized Manulife Agent.”

[ECF No 19-7 at 2]. Shortly thereafter, on October 9, 2019, the Ministry served a senior legal




                                                 3
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 4 of 15



assistant at Defendant’s Toronto office. [ECF No. 19-9 at 3]. On October 23, 2019, the Ministry

notified Plaintiff that it had completed service, [ECF No 19-8 at 2], and Plaintiff filed an

acknowledgement of service with the Court that same day, [ECF No. 12].

       On October 30, 2019, Defendant moved to dismiss for insufficient process and

insufficient service of process. [ECF No. 14]. Plaintiff failed to timely respond to Defendant’s

motion and on November 21, 2019, the Court ordered Plaintiff to show cause why her complaint

should not be dismissed for the reasons articulated in Defendant’s motion. [ECF No. 18]. On

December 4, 2019, in response to the Court’s Order, Plaintiff filed an opposition to the motion to

dismiss with a cross motion requesting that the Court either deem service perfected or grant an

extension of time to perfect service. [ECF No. 19]. Defendant then filed a reply. [ECF No. 20].

II.    Legal Standard

       “Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirements of service of process must be satisfied.” Cichocki v. Mass. Bay Cmty.

Coll., 174 F. Supp. 3d 572, 575 (D. Mass. 2016) (quoting Aly v. Mohegan Council-Boy Scouts

of Am., No. 08-cv-40099, 2009 WL 3299951, at *1 (D. Mass. Apr. 20, 2009)). “A party filing a

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(5) ‘is essentially contesting

the manner in which process of service was performed.’” Egan v. Polanowicz, No. 13-cv-40092,

2014 WL 5475078, at *3 (D. Mass. Oct. 24, 2014) (quoting Ramirez de Arellano v. Colloides

Naturels Int’l, 236 F.R.D. 83, 85 (D.P.R. 2006)). “Where . . . ‘the sufficiency of process is

challenged under Rule 12(b)(5), . . . [the] plaintiff bears the burden of proving proper

service.’” Cichocki, 174 F. Supp. 3d at 575 (quoting Aly, 2009 WL 3299951, at *2); see

also Connolly v. Shaw’s Supermarkets, Inc., 355 F. Supp. 3d 9, 14 (D. Mass. 2018) (“Once




                                                  4
          Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 5 of 15



adequately challenged, the burden shifts to plaintiff to show service was proper.” (citing Rivera-

Lopez v. Municipality of Dorado, 979 F.2d 885, 887 (1st Cir. 1992))).

III.    DISCUSSION

       Defendant moves to dismiss Plaintiff’s complaint under Federal Rule of Civil Procedure

12(b)(4), insufficient process, and 12(b)(5), insufficient service of process, arguing that

Plaintiff’s service was untimely, outside the Court’s imposed deadline, and not served on the

proper individual. [ECF No. 15 at 1–2, 4]. As Defendant challenges the timeliness and improper

delivery of the summons, rather than its contents, the Court reviews the motion under Rule

12(b)(5), and not 12(b)(4). See JLB LLC v. Egger, No. 19-cv-11890, 2020 WL 2769678, at *10

n.4 (D. Mass. May 28, 2020) (reviewing motion under 12(b)(5) and not 12(b)(4) because mode

of delivery was the only challenge); Connolly, 355 F. Supp. 3d at 14 (“A motion to dismiss for

improper process under Fed. R. Civ. P. 12(b)(4) pertains to the ‘content of the summons’ and a

motion to dismiss for improper service of process under Fed. R. Civ. P. 12(b)(5) challenges the

‘mode of delivery.’” (quoting Taite v. Bridgewater State Univ., 236 F. Supp. 3d 466, 472 (D.

Mass. 2017))). In her response to the Court’s Order to show cause (which functions as Plaintiff’s

opposition to the motion to dismiss), Plaintiff added a cross-motion asking the Court to consider

service perfected or to grant an extension of time to perfect service. [ECF No. 19 at 1].

        It is undisputed that Defendant is a foreign corporation. See [ECF No. 15 at 2; ECF No.

19 at 1]. Rule 4 of the Federal Rules of Civil Procedure provides that, “[u]nless federal law

provides otherwise or the defendant’s waiver has been filed,” service may be effected outside of

the United States upon a foreign corporation, “in any manner prescribed by Rule 4(f) for serving

an individual, except personal delivery . . . .” Fed. R. Civ. P. 4(h). Subsection (f) of Rule 4

provides three ways in which service on a foreign entity may be accomplished:




                                                  5
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 6 of 15



       (1) by any internationally agreed means of service that is reasonably calculated to
       give notice, such as those authorized by the Hague Convention . . . ; (2) if there is
       no internationally agreed means, or if an international agreement allows but does
       not specify other means . . . , [by] using any form of mail that the clerk addresses
       and sends to the individual and that requires a signed receipt; or (3) by other means
       not prohibited by international agreement, as the court orders.

Fed. R. Civ. P. 4(f).

       The clause in subsection (f)(2), “if there is no internationally agreed means,” implies that

service must first be attempted under subsection (f)(1), “by any internationally agreed means,” if

such a means exists. See id. “‘A canvas of the cases in [the First] [C]ircuit regarding service of

process demonstrates great deference to the Hague Convention’—the internationally agreed

means of service identified by Rule 4(f)(1).” Anova Applied Elecs., Inc. v. Hong King Grp., No.

17-cv-12291, 2020 WL 419518, at *3 (D. Mass. Jan. 24, 2020) (quoting Furukawa Elec. Co. of

N. Am. v. Yangtze Optical Fibre and Cable Co., No. 05-11219, 2005 WL 3071244, at *3 (D.

Mass. Nov. 16, 2005) (stating that the difficulty and expense of complying with the Hague

Convention is not a reason to excuse compliance)). Accordingly, where Defendant is a foreign

corporation, the Court will examine the sufficiency of Plaintiff’s October 2019 service in Ontario

with deference to the Hague Convention. See Fed. R. Civ. P. 4(f)(1).

       A.      Timeliness of Service

       Defendant first argues that service was not timely because Plaintiff did not attempt

service until October 17, 2017, which was “approximately 186 days” after the filing, and “never

provided good cause” for her failure to attempt service prior to that date. [ECF No. 15 at 3].

Typically, when a plaintiff misses the ninety-day window to effect service, they must show good

cause before a court will extend the time to perfect service. See Fed R. Civ. P. 4(m). However,

Rule 4(m) specifically excludes service in foreign countries from this deadline for service. Id.

(“[S]ubdivision (m) does not apply to service in a foreign country under Rule 4(f), 4(h)(2)



                                                 6
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 7 of 15



. . . .”); see Wang Yan v. ReWalk Robotics Ltd., No. 17-cv-10169, 2018 WL 1041541, at *4 (D.

Mass. Feb. 23, 2018) (“[T]he requirements of Rule 4(m) do not apply to the foreign defendants

. . . .”); Turpin v. Mori Seiki Co., 56 F. Supp. 2d 121, 129 (D. Mass. 1999) (granting plaintiff a

sixty-day extension to perfect service on a Japanese corporation and noting, “an exception to the

. . . time limit for service of process has been carved out for service upon defendants in foreign

countries”).

       Because Defendant is a foreign corporation, Plaintiff’s attempts at service and requests

for extensions of time to perfect service were not subject to Rule 4(m)’s ninety-day time limit for

service. See Fed R. Civ. P. 4(m). In addition, the Court repeatedly granted Plaintiff extensions

to effect service, thereby mooting any claims of unexcused delay. See [ECF Nos. 5, 7, 11].

       B.      Timeliness of October 2019 Service

       Defendant next argues that Plaintiff failed to meet the timeline imposed by the Court’s

September 4, 2019 Order, which granted “an extension of time to October 22, 2019 to effect

service of process.” [ECF No. 15 at 4; ECF No. 11]. Defendant claims that because Plaintiff

filed her “acknowledgement of service” on October 23, 2019 (one day after the deadline), the

complaint should be dismissed. Federal Rule of Civil Procedure 4(l)(3) states that “[f]ailure to

prove service does not affect the validity of service.” The Ministry did not notify Plaintiff until

October 23, 2019 that it had served Defendant on October 9, 2019. [ECF No. 19-8 at 2.] The

Court finds that Plaintiff effected service of process on October 9, 2019, which was within the

timeline and according to the terms of the extension in the Court’s September 4, 2019 Order.

See [ECF Nos. 11, 12].




                                                 7
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 8 of 15



       C.      Service on Improper Individual

       Defendant’s final argument in support of dismissal is that service on a senior legal

assistant was improper, as she was not the appropriate party for service pursuant to the Ontario

Rules of Civil Procedure. [ECF No. 15 at 5].

       Each signatory member of the Hague Convention must establish a “[C]entral

[A]uthority” to receive and process service requests from foreign plaintiffs. Volkswagenwerk

Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698–99 (1988). The Central Authority is

responsible for serving the defendant “in a manner compatible with the internal law of the

country where service is to be made.” Golub v. Isuzu Motors, 924 F. Supp. 324, 326 (D. Mass.

1996). Canada has designated the Ministry as the Central Authority for Ontario. Central

Authorities (Articles 2 and Art. 18(3)) [Canada], Hague Conference on Private International Law

(“HCCH”), at 4 (June 2020), https://assets.hcch.net/docs/15b5f973-5121-49f0-8a73-

9b44d02c7dc5.pdf; see also Trump Taj Mahal Assocs. v. Hotel Servs., 183 F.R.D. 173, 179–80

(D.N.J. 1998) (“The recommended provincial Central Authority for Ontario, where [defendant]

is located, is [the] Ministry of the Attorney General for Ontario . . . .” (internal quotation marks

omitted)); Basham v. Tillaart, No. M2002-00723-COA-R3CV, 2003 WL 21780974, at *3 (Tenn.

Ct. App. July 31, 2003) (“Canada has designated the Ministry of the Attorney General for

Ontario . . . as the Central Authority for Ontario.”). When service requests are sent to the

Ministry, the Ministry performs service pursuant to “the internal law” of Canada, in this case, the

Ontario Rules of Civil Procedure. See Golub, 924 F. Supp. at 326; Basham, 2003 WL

21780974, at *3; Canada - Central Authority & Practical Information, HCCH,

https://www.hcch.net/en/states/authorities/details3/?aid=248 (last visited July 1, 2020) (listing

the Ontario Rules of Civil Procedure). Rule 16 of the Ontario Rules of Civil Procedure provides




                                                  8
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 9 of 15



that service may be made on a corporation “by leaving a copy of the document with an officer,

director or agent of the corporation, or with a person at any place of business of the corporation

who appears to be in control or management of the place of business.” Ontario R. Civ. P.

16.02(c).

       Not surprisingly, the First Circuit has not analyzed what constitutes an “agent” or

someone “in control or management” of a business under the Ontario Rules of Civil Procedure.

However, the Federal Rules contain similar language regarding service on an individual who is

in a position of control within a corporation. See Fed. R. Civ. P. 4(h) (“[A] domestic or foreign

corporation . . . must be served . . . by delivering a copy of the summons and of the complaint to

an officer, a managing or general agent, or any other agent authorized by appointment or by law

to receive service of process . . . .”). Courts analyzing this language have found that

        [t]he determination whether an individual is “a managing or general agent”
       depends on a factual analysis of that person’s authority within the organization.
       One occupying this position typically will perform duties which are “sufficiently
       necessary” to the corporation’s operations. He should be “a responsible party in
       charge of any substantial phase” of the corporation’s activity. In brief, it is
       reasonable to expect that such an agent will have broad executive responsibilities
       and that his relationship will reflect a degree of continuity.

Egan v. Tenet Health Care, 193 F. Supp. 3d 73, 83-84 (D. Mass. 2016) (quoting Furukawa, 2005

WL 3071244, at *2).

       In Lott v. KForce, Inc., the court found that service on a “field operations coordinator”

was improper because her “professional tasks [did] not constitute broad executive

responsibilities sufficient to support characterizing her as a managing or general agent.” No. 18-

cv-12182, 2019 WL 3573154, at *10 (D. Mass. Aug. 6, 2019) (internal quotation marks omitted)

(citing Egan, 193 F. Supp. 3d at 84); see also Aldabe v. Envtl. Servs., No. 16-cv-11067, 2017

WL 7035658, at *8 (D. Mass. Sep. 20, 2017) (finding that service on an office administrator was

insufficient because she was not authorized to accept service). The First Circuit has held that a


                                                 9
        Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 10 of 15



plaintiff’s unsupported assertions that service was made on an officer or authorized agent are

insufficient where there is nothing to indicate that the person served is “an officer, a managing or

general agent” or otherwise authorized to receive service of process. Saez Rivera v. Nissan Mfg.

Co., 788 F.2d 819, 821 (1st Cir. 1986) (holding that a plaintiff who served a Japanese

corporation via an office in Puerto Rico “put forward nothing other than the process server’s

assertion that she served a person . . . who stated . . . he was the presiding officer” (internal

quotation marks omitted)).

        Here, although Plaintiff’s attempt at service was through the appropriate Central

Authority, the Ministry, Defendant’s argument that its senior legal assistant was not the

appropriate individual to serve finds support in both the Ontario Rules of Civil Procedure and

case law interpreting a similarly worded provision in the Federal Rules. See [ECF No. 15 at 5].

Plaintiff counters that the individual presented herself as an agent “with apparent authority to

accept service on the defendant’s behalf.” [ECF No. 19 at 5]. Here, as in Saez Rivera, however,

Plaintiff offers no additional support for the legal assistant’s authority to accept service other

than the Central Authority’s proof of service that the legal assistant did, in fact, accept service.

[ECF No. 19-9]. Accordingly, the Court finds that service on Defendant’s senior legal assistant

was not service on an “officer, director or agent . . . or with a person . . . who appears to be in

control or management of the place of business” within the meaning of the Ontario Rules of

Civil Procedure, and was therefore improper. See Ontario R. Civ. P. 16.02(c).

        D.      Plaintiff’s Cross Motion

        In her opposition to the motion to dismiss, Plaintiff requested either an order adjudging

that service was perfected or an extension of time to perfect service if the Court found that

service was improper. [ECF No. 19 at 1]. As the Court has found that service was improper, see




                                                  10
        Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 11 of 15



Section III.C, supra, Plaintiff’s cross motion to adjudge service perfected, [ECF No. 19], is

DENIED.

       As to Plaintiff’s motion for an extension of time to perfect service, the good cause

standard that courts typically apply when determining whether to extend service does not apply

to service in a foreign country. See Fed R. Civ. P. 4(m) (stating that “subdivision (m) does not

apply to service in a foreign country”). Some courts have applied a “flexible due diligence

standard” to determine whether a delay in service to a foreign country should be excused. See

Ballard v. Tyco Int’l, Ltd., No. 04-cv-01336, 2005 WL 1863492, at *5–6 (D.N.H. Aug. 4, 2005)

(applying flexible due diligence standard); see also Lozano v. Bosdet, 693 F.3d 485, 488–89 (5th

Cir. 2012) (“[M]ost courts faced with a challenge to the timeliness of foreign service have

applied a ‘flexible due diligence’ standard to determine whether the delay should be excused.”

(quoting 1 Steven S. Gensler, Federal Rules of Civil Procedure: Rules and Commentary 60 (2012

ed.)); Burda Media, Inc. v. Blumenberg, No. 97-cv-07167, 2004 WL 1110419, at *5 (S.D.N.Y.

May 18, 2004), aff’d sub nom. Burda Media, Inc. v. Viertel, 417 F.3d 292 (2d Cir. 2005)

(applying flexible due diligence standard).

       When undertaking a flexible due diligence analysis, “courts weigh a plaintiff’s reasonable

efforts and diligence against the prejudice to the defendant resulting from the delay.” In re Veon

Ltd. Sec. Litig., No. 15-cv-08672, 2018 WL 4168958, at *8 (S.D.N.Y. Aug. 30, 2018); Ballard,

2005 WL 1863492, at *5 (applying flexible due diligence standard by weighing good faith

efforts of plaintiff’s failed attempts at service against prejudice to defendant for the delay).

“Courts have observed that the good cause standard for delay in service of process and the due

diligence standard . . . are practically the same.” In re Veon Ltd. Sec. Litig., 2018 WL 4168958,

at *8 (internal quotation marks omitted) (quoting In re Bozel S.A., No. 16-cv-03739, 2017 WL




                                                  11
         Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 12 of 15



3175606, at *2 n.4 (S.D.N.Y. July 25, 2017)); see Del Raine v. Carlson, 826 F.2d 698, 704 (7th

Cir. 1987) (“[G]ood cause . . . . in practice . . . . is the same standard as due diligence . . . .”

(internal quotation marks omitted)).

        “[G]ood cause is likely (but not always) to be found when the plaintiff[’]s failure to

complete service in timely fashion is a result of a third person, typically the process server, the

defendant has evaded service of the process or engaged in misleading conduct, [or] the plaintiff

has acted diligently in trying to effect service . . . .” McIsaac v. Ford, 193 F. Supp. 2d 382, 383

(D. Mass. 2002) (quoting Wright & Miller, Federal Practice and Procedure: Civil 3d § 1137, at

342 (2002)); see Benjamin v. Grosnick, 999 F.2d 590, 592 (1st Cir. 1993) (good cause existed

when plaintiff “completed all of the steps within their power necessary to effectuate such

service,” but “the error rested with the deputy sheriff [processor]”).

        Here, Defendant argues that “[t]he Plaintiff’s failure to effectuate service of process is not

by reason of an unavoidable accident or because of default or neglect by the officer to whom

such process is committed,” [ECF No. 20 at 5], despite the fact that it was the process server—

the Central Authority—and not the Plaintiff that effected service on the wrong individual, [ECF

No. 19-7 at 2]. Defendant further argues that the delay in service has prejudiced their ability to

locate witnesses and to investigate the lobby where the accident occurred. [ECF No. 20 at 6].

This is also unpersuasive as Defendant has been aware of the suit through Plaintiff’s repeated

service attempts and communications with counsel for Defendant dating back to 2017. 1 See

[ECF Nos. 19-1, 19-2, 19-3, 19-4, 19-5]. Accordingly, Plaintiff’s cross-motion to extend time to

perfect service, [ECF No. 19], is GRANTED.



1
  The Court does not fault Defendant for standing on its rights, but does note that if Defendant
was concerned about the passage of time, it could have exhibited some civility—even self-
interested civility—and waived service or accepted the service it got as adequate.


                                                    12
        Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 13 of 15



       E.      Service Via Defendant’s Counsel

       Because Plaintiff has attempted discovery through Rule 4(f)(1), “internationally agreed

means,” with little success, the Court will use its authority under Rule 4(f)(3), which indicates

that a court may order service be made “by other means not prohibited by international

agreement, as the court orders.” Fed. R. Civ. P. 4(f)(3). This is particularly appropriate where,

as here, Defendant has long been aware of the pendency of the lawsuit and the goal of notice has

clearly been met.

       The First Circuit has stated that “Rule 4(f)(3) does not require exhaustion of all possible

methods of service before a court may authorize service by ‘other means,’ such as service

through counsel . . . .” AngioDynamics, Inc. v. Biolitec AG, 780 F.3d 420, 429 (1st Cir. 2015);

see Igloo Prod. Corp. v. Thai Welltex Int’l Co., 379 F. Supp. 2d 18, 19–20 (D. Mass. 2005)

(“Federal courts have authorized a variety of methods of service pursuant to Rule 4(f)(3),

including . . . . delivery to the defendant’s attorney . . . .”). A number of courts have found that

service on United States-based counsel for a foreign defendant is an appropriate method of

service under Rule 4(f)(3). See Angiodynamics, Inc. v. Neuberger, No. 18-cv-30092, 2018 U.S.

Dist. LEXIS 188584, at *7 (D. Mass. Nov. 5, 2018) (finding that service on U.S. counsel for a

defendant residing in Dubai was proper under Rule 4(f)(3)); Russell Brands, LLC v. GVD Int’l

Trading, SA, 282 F.R.D. 21, 26 (D. Mass. 2012) (approving service on U.S. counsel for

Brazilian corporate defendant); Forum Fin. Grp. v. President & Fellows of Harvard Coll., 199

F.R.D. 22, 25 (D. Me. 2001) (deeming service on U.S. counsel for defendant residing in Russia

appropriate under Rule 4(f)(3)). Further, the Court is not bound by the Hague Convention in

directing Plaintiff to effect service on Defendant’s counsel within the United States consistent




                                                 13
          Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 14 of 15



with Federal Rule of Civil Procedure 4 and, as applicable, Massachusetts Rule of Civil Procedure

4. 2

          “In addition to complying with the requirements of Rule 4(f)” and 4(h), “service of

process must comport with constitutional notions of due process,” which require that “parties to

an action must be given notice that is ‘reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.’” Igloo Prods. Corp., 379 F. Supp. 2d at 19 (quoting Mullane v. Cent. Hanover

Bank & Trust Co., 339 U.S. 306, 314 (1950)). Other courts have found that, under Rule 4(f)(3),

service on counsel for a defendant comports with Due Process requirements. See

Angiodynamics, Inc., 2018 U.S. Dist. LEXIS 188584, at *7; Orsi v. Sheik Falah Bin Zayed Bin

Sultan Al-Nahyan, No. 11-cv-10451, 2012 U.S. Dist. LEXIS 136798, at *7 (D. Mass. Sep. 25,

2012); Forum Fin. Grp., 199 F.R.D. at 25.

          Accordingly, Plaintiff’s cross motion to extend time to perfect service, [ECF No. 19], is

GRANTED. Plaintiff shall serve counsel for Defendant, Edwin Landers or Ashley Nicotra of

Morrison Mahoney LLP in Boston, Massachusetts, who have entered their appearance in this

matter.

IV.       CONCLUSION

          Defendant’s motion to dismiss, [ECF No. 14], is DENIED. Plaintiff’s cross motion to

adjudge service perfected or to extend time to perfect service, [ECF No. 19], is GRANTED in

part and DENIED in part. Plaintiff shall serve Defendant’s U.S.-based counsel, Edwin Landers

or Ashley Nicotra of Morrison Mahoney LLP in Boston, Massachusetts. Plaintiff shall effect




2
 The Court notes that the Ontario Rules of Civil Procedure expressly allow for service on a
party’s attorney. Ont. R. Civ. P. 16.03(2).


                                                  14
        Case 1:17-cv-10639-ADB Document 21 Filed 07/01/20 Page 15 of 15



service and file proof of service no later than 30 days from the date of this Order or face

dismissal.

       SO ORDERED.

July 1, 2020                                                  /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 15
